FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                     April 21, 2017

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
v.                                                 No. 16-3366
                                          (D.C. Nos. 5:16-CV-04018-JAR,
DONNELL FRANCIS TIMLEY,                       5:07-CR-40031-JAR-1)
                                                     (D. Kan.)
      Defendant - Appellant.


      ORDER DENYING A CERTIFICATE OF APPEALABILITY
               AND DISMISSING THE APPEAL


Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.


      Mr. Donnell Timley is a federal inmate who filed a motion to vacate

his sentence under 28 U.S.C. § 2255. In the motion, Mr. Timley presented

constitutional challenges to his sentence. The district court dismissed the

§ 2255 motion on two grounds: (1) It was untimely, and (2) Mr. Timley

waived the right to collaterally attack his sentence.

      Mr. Timley wants to appeal. To do so, he seeks a certificate of

appealability and leave to proceed in forma pauperis. See 28 U.S.C.

§ 2253(c)(1)(B) (certificate of appealability), 1915(a)(1) (leave to proceed

in forma pauperis).
      We can issue a certificate of appealability only if the underlying

rulings on timeliness and waiver were at least reasonably debatable. See

Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007) (holding that when

the district court denies a habeas petition based on timeliness, the court of

appeals can issue a certificate of appealability only if the district court’s

ruling on timeliness is at least reasonably debatable).

      In seeking a certificate of appealability, Mr. Timley reurges the

merits of his underlying claims. But he does not address the timeliness of

his § 2255 motion or say why he thinks the district court erred in finding a

waiver through the plea agreement. Though Mr. Timley is pro se, we

cannot craft arguments for him. Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005).

      Because Mr. Timley does not question the district court’s reasons for

dismissing the § 2255 motion, we deny a certificate of appealability. As a

result, we must dismiss the appeal. See 28 U.S.C. § 2253(c)(1)(B). And in

the absence of a reasonably debatable appeal point, we deny Mr. Timley’s

request to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(3); Rolland

v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007).

                                           Entered for the Court




                                           Robert E. Bacharach
                                           Circuit Judge

                                       2